DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 25 March 2020 includes foreign patent document JP3-91282A (Citation No. 1), which is a semiconductor element and is not relevant art.  Accordingly, Examiner has crossed through this document.  It appears Applicant intended to cite JP3-91282U, which has been included in Examiner’s Notice of References Cited.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: the allowable subject matter is wherein the first and second side members each have a crushable portion in which crush deformation is caused to occur in the front-rear direction by a load applied thereto via the front member in frontal collision of the vehicle, and a bendable portion in which bending deformation is caused to occur in a direction crossing the front-rear direction by the load, arranged in series, in combination with other features of claim 1.  Minami (JP 2007-216901), Takeshita et al. (US 8,267,429), Yamada et al. (US 8,480,102), Takeshita et al. (US 8,490,988), Katou et al. (US 8,894,129), and Otani et al. (US 9,254,872) disclose a vehicle subframe comprising a front member and first and second side members, wherein the first and second side members each have a crushable portion (front crash cans) and a bendable portion (portions to the rear of front crash cans that bend due to frontal collision) arranged in series, but do not disclose crush deformation is caused to occur in the front-rear direction by a load applied thereto via the front member in frontal collision of the vehicle (bolded portion emphasized).  Applicant’s crushable portion being located to the rear of the bendable portion, and the location of Applicant’s front member with respect to the first and second side members allows crush deformation to occur in the front-rear direction by a load applied thereto via the front member, which sets it apart from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses crash-attenuating vehicle subframes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616